Title: From Alexander Hamilton to Abraham Ellery, 21 September 1799
From: Hamilton, Alexander
To: Ellery, Abraham


          
            Sir
            New York Sepr. 21st. 1799
          
          Measures are taking for the establishment of a recruiting party at Wilmington in Delaware under the direction of Major Cass for the first regiment; and at Bennington in Vermont under the direction of Major Beall for the second regiment. I have to request that you will forward to those officers at the above places the monthly and other recruiting returns, and likewise such general Orders as are applicable to officers in their situation.
          With Great considn I am, Sir &
        